 8:19-cv-00276-BCB-CRZ Doc # 135 Filed: 12/08/20 Page 1 of 2 - Page ID # 1634




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN, RACHEL
A. BACHMAN, MATTHEW R. BACHMAN,                                8:19CV276
and C. ANDREW BACHMAN,

                     Plaintiffs,                                ORDER

       vs.

JOHN Q. BACHMAN, and LEAF
SUPREME PRODUCTS, LLC, A
Nebraska Limited Liability Co.;

                     Defendants.




      This matter is before the court on Plaintiffs’ motion for extension of time to file
a response to Defendants’ counterclaim, (Filing No. 133), and Defendants’ motion to
compel, (Filing No. 134). Plaintiffs’ motion will be granted, and Defendants’ motion
will be denied (without prejudice to reassert).


                                      ANALYSIS


      On November 18, 2020, the court ruled on a previous discovery dispute
between the parties, litigated on cross motions to compel, (Filing No. 115), and for
protective order, (Filing No. 108). Each motion was granted in part and denied in part.
(Filing No. 122). The November 18, 2020 order also granted Defendants’ motion to
amend their answer to assert additional affirmative defenses and counterclaims. (Id).
Plaintiffs objected to November 18, 2020 order, and that objection is currently pending
before United States District Judge Brian C. Buescher. (Filing No. 123).
 8:19-cv-00276-BCB-CRZ Doc # 135 Filed: 12/08/20 Page 2 of 2 - Page ID # 1635




       In the interest of judicial efficiency, the court will stay Plaintiffs’ response to
Defendants’ counterclaim until after Judge Buescher has ruled on Plaintiffs’ objection
to my order allowing Defendants leave to amend their answer.


       In addition, in the court’s previous order, the undersigned instructed the parties
to attempt informal resolution of all prospective discovery issues and, barring informal
resolution, to contact my chambers to set a discovery conference in accordance with
the local rules. I specifically informed the parties that “[n]o additional discovery motion
shall be filed absent consent of the court.” (Filing No. 122 at CM/ECF p. 16).
Defendants did not contact my chambers prior to filing their additional discovery
motion. The court will deny the motion, without prejudice to reassert after the parties
have contacted my chambers and have set and participated in a discovery dispute
conference.


       Accordingly, IT IS ORDERED:


       1)     Plaintiffs’ motion for extension (Filing No. 133) is granted. The deadline
              to plead or otherwise respond to Defendants’ counterclaim is continued
              pending further order of the court.


       2)     Defendants’ motion to compel (Filing No. 134) is denied. Defendants
              shall contact my chambers to set a discovery dispute conference prior to
              litigation of any additional discovery dispute.


Dated this 8th day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
